Title: To Thomas Jefferson from Samuel Clarke, 10 July 1798
From: Clarke, Samuel
To: Jefferson, Thomas


          
            Dear Sir.
            Staunton July 10th. 1798
          
          I herewith enclose a Statement of our acct. by which you will find the balance in your favr. to be £90.18.8.½ I am truly sorry I have it not in my power to remit you the whole, or any part thereof at this time. at least one half of it is yet to collect & although it is in good hands, the Scarcity of money renders it extremely dificult to be come at, you may however rest assured, that I will use every industry, to raise & forward it as soon as possible, In mean time I will write my brother who has the Management of my Store in Amherst to raise what money he can for you by the first of Augt. he has but Just return’d from Market consequently will require a little time, to collect
          I am with Esteem & Respect Your Obdt. Hble. Servt.
          
            Saml. Clarke
          
        